DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 25 Jul 2022 is acknowledged.
Claims 3-5 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claim(s) 2, 8, 12, and 21-24 is/are objected to because of the following informalities:
Claim 2, Ln. 3 recites “the operation” which should read “operation” as it is a first introduction
Claim 8, Ln. 1-2 recites “a length of the sampling system” which should read “a length of the tubing system”
Claim 21, Ln. 8 includes struck-through text which should be removed
Claim 22 recites dependence on claim 1 but should instead be dependent on claim 21
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “a target group of the tubing system” in Ln. 2 which deems the claim indefinite. The phrase “target group” is not a recognized term of art and the disclosure of the instant application fails to provide any discussion as to what is intended by the phrase. It is thus unclear what is meant by “a target group of the tubing system.”
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claims 1 and 21 and “communication component” in claims 1 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “communication unit” is best understood from the specification as at least: a communication bus facilitating a master/slave communication protocol (¶¶0049-0050).
The corresponding structure for the “communication component” is best understood from the specification as at least: a 1-wire EEPROM managed by the communication unit (¶¶0049-0050).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (U.S. Pub. 2016/0073929).
Regarding claim 1, Weiss discloses a capnography system (Figs. 1-2; ¶¶0020, 0024), comprising: a carbon dioxide (CO2) sensing system (Fig. 2 #14; ¶0021) comprising: a CO2 sensor (¶0021 – capnograph measuring EtCO2) configured to measure a CO2 concentration in exhaled breath of a subject; a processor (¶0029 – required for sending/receiving of data by gas sampling device 14; see also Fig. 2 data path) configured to derive one or more breath related parameters based on the measured CO2 concentration (¶0021 – no specific parameter is required by the claim); and a communication unit (¶¶0029, 0036 – two-way communication between gas sampling device 14 and smart connector 16 as shown in Fig. 2); and a tubing system (Fig. 2 #16, 18; ¶0022) configured to enable flow of respiratory gasses therethrough, the tubing system comprising: a connector (Fig. 2 #16) configured to connect the tubing system to the CO2 sensing system; and a communication component (elements shown within Fig. 2 #20; ¶¶0025, 0036) configured to provide an indication of a type of the tubing system to the communication unit when the tubing system is connected to the CO2 sensing system (¶¶0029-0031); wherein the communication unit is configured to transfer data to the processor based on the indication received from the communication component (¶0029 – data used to determine if “authentic connector”), and wherein the processor is configured to change or suggest a change of an operation mode of the CO2 sensing system based on the data (¶¶0029, 0036 – operation begun if appropriate connector).
Regarding claim 11, Weiss discloses the communication component is further configured to transfer usage data to the communication unit and/or the processor (¶¶0029-0031; as shown in Fig. 2).
Regarding claim 12, Weiss discloses the usage data comprises a number of occlusion of the tubing system, a duration of use, a number of uses/connections of the tubing system to a CO2 sensing system (¶¶0031-0032), or any combination thereof. Only one of the recited options is required for reading on the claim.
Regarding claim 16, Weiss discloses a user interface (UI) (Fig. 1 shown on #14) configured to receive the suggested change in the operation mode of the CO2 sensing system and to allow a user to implement, adjust, or overrule the suggested change. Under broadest reasonable interpretation a user’s implementing of the change may be simply the user’s taking no action in response to a change, which allows the change to be implemented.
Regarding claim 21, Weiss discloses a carbon dioxide (CO2) sensing system (Fig. 2 #14; ¶0021) comprising: a CO2 sensor (¶0021 – capnograph measuring EtCO2) configured to measure a CO2 concentration in exhaled breath of a subject; a processor (¶0029 – required for sending/receiving of data by gas sampling device 14; see also Fig. 2 data path) configured to derive one or more breath related parameters based on the CO2 concentration (¶0021 – no specific parameter is required by the claim); and a communication unit (¶¶0029, 0036 – two-way communication between gas sampling device 14 and smart connector 16 as shown in Fig. 2); wherein the CO2 sensing system is configured to receive a connector (Fig. 2 #16) of a tubing system (Fig. 2 #16, 18; ¶0022) comprising a communication component (elements shown within Fig. 2 #20; ¶¶0025, 0036), and wherein the communication unit is configured to receive an indication from the communication component and transfer data to the processor based on the indication (¶¶0029-0031 – data used to determine if “authentic connector”), and wherein the processor is configured to change or suggest a change of an operation mode of the CO2 sensing system based on the data (¶¶0029, 0036 – operation begun if appropriate connector).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Pub. 2016/0073929) in view of Peer et al. (U.S. Pub. 2017/0224975).
Regarding claim 2, Weiss discloses the tubing system comprises an intubation tube (¶0016 – endotracheal tube).
Weiss fails to disclose changing the operation mode of the CO2 sensing system comprises enhancing or suggesting an enhancement of the operation of a pump of the CO2 sensing system upon intubation and until a first CO2 signal is obtained by the CO2 sensor, thereby reducing a time required for verification of correct intubation. The recitation of “reducing a time required for verification of correct intubation” represents an intended outcome and is given limited patentable weight (MPEP 2114).
Peer teaches a capnographic system (Figs. 3C-3D; ¶¶0064, 0066 – medical system as capnographic system) including a pump which is operated according to an indentified class of tube which is communicated by a tube connector (¶0080). The teachings of Peer indicate that one having ordinary skill in the art would have considered it prima facie obvious to have adjusted operation of the pump of a CO2 sensing system in response to a particular class of tube being identified.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Weiss the operation mode of the CO2 sensing system comprises activation of a pump of the CO2 sensing system upon intubation in order to provide the benefit of adjusting operation of the pump of the CO2 sensing system in response to the particular detection of an endotracheal tube to provide operation of gas monitoring best fit to an endotracheal tube in view of Peer. The recitation in the claim of “enhancing or suggesting an enhancement of the operation” can be read under broadest reasonable interpretation as the activation of the pump at parameters appropriate to use with the endotracheal tube of Weiss. While the claim recites “until a first CO2 signal is obtained by the CO2 sensor” there is no recitation in the claim as to what happens after that “until” clause. Thus, the prior art is not required to teach a further change in operation after the “until” clause is satisfied.
Regarding claim 22, Weiss fails to disclose a pump configured to adjust a flow of the exhaled breath of the subject toward the CO2 sensor, wherein the processor is configured to change or suggest the change in the operation of the pump based on the data.
Peer teaches a capnographic system (Figs. 3C-3D; ¶¶0064, 0066 – medical system as capnographic system) including a pump which is operated according to an indentified class of tube which is communicated by a tube connector (¶0080). The teachings of Peer indicate that one having ordinary skill in the art would have considered it prima facie obvious to have adjusted operation of the pump of a CO2 sensing system in response to a particular class of tube being identified.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Weiss a pump configured to adjust a flow of the exhaled breath of the subject toward the CO2 sensor, wherein the processor is configured to change or suggest the change in the operation of the pump based on the data in order to provide the benefit of adjusting operation of a pump of the CO2 sensing system in response to the particular detection of a particular type of tube to provide operation of gas monitoring best fit to that tube type in view of Peer.
Regarding claim 23, Weiss teaches the invention as modified above and further suggests as obvious the processor is configured to change or suggest the change in the operation of the pump in response to the data indicating that intubation of the subject via an intubation tube (¶0016 – endotracheal tube) of the tubing system has occurred. Weiss teaches the recognized tubing system can be an endotracheal tube (¶0016).
Regarding claim 24, Weiss teaches the invention as modified above and further suggests as obvious the processor is configured to change or suggest the change in the operation of the pump to increase a pumping rate to increase the flow of the exhaled breath through the intubation tube toward the CO2 sensor until a first reading of the CO2 concentration in the exhaled breath of the subject is obtained. If the pump has not been previously active then the beginning of operation will constitute an increase in pumping rate. While the claim recites “until a first reading of the CO2 concentration in the exhaled breath of the subject is obtained” there is no recitation in the claim as to what happens after that “until” clause. Thus, the prior art is not required to teach a further change in operation after the “until” clause is satisfied.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Pub. 2016/0073929) in view of Schuelke et al. (U.S. Pub. 2017/0273597).
Regarding claim 6, Weiss fails to disclose the data is encrypted.
Schuelke teaches a spirometry device and teaches that data can be encrypted when being transferred (¶0169). One of ordinary skill in the art of data storage and transfer would have recognized the use of encrypted data as an obvious means to use when desiring to secure data for such reasons as privacy, protection against unauthorized interference, etc.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Weiss the data is encrypted in order to provide the benefit of securing the data for such reasons as privacy, protection against unauthorized interference, etc. in view of Schuelke.
Claim(s) 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Pub. 2016/0073929).
Regarding claim 7, Weiss discloses the communication component is further configured to provide a second indication (¶¶0030-0031 – many options of stored data) regarding a property of the tubing system to the communication unit.
Weiss fails to explicitly disclose the processor is further configured to adjust or suggest adjustment of the operation mode of the CO2 sensing system based on the second indication.
However, Weiss teaches memory 22 as potentially storing a wide range of variables specifically related to use of the tubing (¶¶0030-0031). One of ordinary skill in the art would have considered it prima facie obvious to have taken those various data into consideration when programming gas sampling device 14 on how to respond to different tubes such that the most appropriate operational parameters would be applied at a given moment of usage.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Weiss the processor is further configured to adjust or suggest adjustment of the operation mode of the CO2 sensing system based on the second indication in order to provide the benefit of programming gas sampling device 14 on how to respond to different tubes such that the most appropriate operational parameters would be applied at a given moment of usage further in view of Weiss.
Regarding claim 8, Weiss teaches the invention as modified above and further teaches the property of the tubing system comprises a length of the sampling system, a diameter of the tubing system, a target group of the tubing system, an intended duration of the tubing system (¶0031), or any combination thereof. Only one of the recited options is required for reading on the claim.
Regarding claim 9, Weiss teaches the invention as modified above and further teaches the communication component is further configured to provide a third indication (¶¶0030-0031 – various details regarding manufacture) regarding a manufacturing detail of the tubing system to the communication unit.
Regarding claim 10, Weiss teaches the invention as modified above and further teaches the manufacturing detail comprises a production site, a production date (¶0030), a production station, a lot number (¶0031), a serial number (¶0031), an expiration date, or any combination thereof. Only one of the recited options is required for reading on the claim.
Regarding claim 13, Weiss fails to disclose the processor and/or the communication unit is configured to communicate a signal terminating the usability of the tubing system, when the operational data indicates that the tubing system has run obsolete.
However, memory 22 in Weiss can communicate to gas sampling device 14 such information as a recommended duration of use and a recommended life-time after first connection (¶0031) and life cycle time (¶0030). One of ordinary skill in the art would have considered it prima facie obvious that when it was determined that recommended duration of use and/or recommended life-time had been exceeded that a signal would be generated to alert medical personnel that replacement of the tubing should occur. The claim does not specify what type of signal is to be communicated.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Weiss the processor and/or the communication unit is configured to communicate a signal terminating the usability of the tubing system, when the operational data indicates that the tubing system has run obsolete in order to provide the benefit of alert medical personnel that replacement of the tubing should occur when it was determined that recommended duration of use and/or recommended life-time had been exceeded further in view of Weiss.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Pub. 2016/0073929) in view of Ben-Oren et al. (U.S. Patent 6656127).
Regarding claim 14, Weiss teaches the invention as modified above but fails to teach terminating the usability comprises destroying the communication component of the tubing system.
However, as discussed in the rejection of claim 13 above, Weiss does have a concern for recognizing when the tubing reaches a recommended duration of use and a recommended life-time (¶¶0030-0031). Weiss also discloses that only authenticated tubing is verified for use (¶0031).
Ben-Oren teaches a breath test system (Fig. 3) and teaches in one embodiment (Fig. 4B) that it is desirable to degrade the ability for a tubing system to communicate about itself to an identification detector when reuse is not desired (Col. 13, Ln. 1-19). Ben-Oren thus establishes that one of ordinary skill in the art would have been motivated to try different means for degrading, i.e. a form of destruction, the communication component of a tubing system when reuse and/or continued use was not desired.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Weiss terminating the usability comprises destroying the communication component of the tubing system in order to provide the benefit of degrading the communication component of the tubing system when a recommended duration of use and/or a recommended life-time was reached such that authentication of the tubing system for use could no longer occur in view of Ben-Oren.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Pub. 2016/0073929) in view of Ahmad et al (U.S. Pub. 2016/0231309).
Regarding claim 15, Weiss fails to disclose the processor is further configured to transfer operational data and a manufacturing detail to a remote computational unit, and wherein the remote computational unit is configured to integrate the operational data with the manufacturing detail, thereby enabling identification of manufacturing problems causing defects in the tubing system and/or enabling identification of defected tubing system prior to their use and/or distribution. As the remote computational unit is not positively claimed none of the actions recited as being performed by the remote computational unit are read as positively claimed.
Ahmad teaches a breath measurement system (Fig. 1 #11; ¶0077) configured to communicate data to a remote computational unit (Fig. 1 #40; ¶0091) (¶0096). Ahmad teaches data transmission between a breath measurement system and a remote computational unit as providing the benefit of allowing further data processing and storage of data from a measured signal (¶¶0086, 0093-0096).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Weiss the processor is further configured to transfer data to a remote computational unit in order to provide the benefit of allowing further data processing and storage of data from a measured signal in view of Ahmad. One of ordinary skill in the art would have considered it obvious that any data available to the CO2 sensing system could be included in data to the remote computational unit for further analysis and/or storage.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Pub. 2016/0073929) in view of Besko (U.S. Pub. 2015/0306365).
Regarding claim 17, Weiss fails to disclose the communication component comprises a 1-wire electrically erasable programmable read-only memory (EEPROM). “The communication component” in the instant claim is not read as invoking 35 U.S.C. 112(f).
Besko teaches a tube connector (e.g. Fig. 1) including a memory chip which may comprise EPROM and/or EEPROM (¶0020). Besko teaches EEPROM as a commonly used particular form of memory used in the tube connector arts.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Weiss the communication component comprises an electrically erasable programmable read-only memory (EEPROM) based upon an obvious design choice to select EEPROM as a particular form of memory commonly used in the tube connector arts in view of Besko. It is noted that the specificity of the EEPROM being 1-wire would have further been obvious as memory 22 in smart connector 16 of Weiss only requires a minimum of a single wire to perform its intended communication function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims further particular attention is drawn to: Colman et al. (U.S. Pub. 2014/0014729; e.g. Figs. 3A-3B) and Peer et al. (U.S. Pub. 2017/0224975; e.g. Fig. 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785